Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Response to Amendment
The Amendment filed Nov. 09, 2021 has been entered. Claims 1-3, 6, 9-13, 15, 21-29 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki (US Patent No. 9,346,322) in view of Koishikawa (US 2015/0151584), further in view of Ebiko (US Patent No. 8,925,598).
Regarding claim 1, Nishiwaki discloses a pneumatic tire (Fig. 3, item 1) having a tread pattern and a predetermined mounting direction in a vehicle inner-outer side (Fig. 1, item 2), the pneumatic tire comprising:
an inner circumferential main groove (Fig. 1, item 4) having groove walls (as shown in Fig. 3) each extending in a tire circumferential direction while angles of the groove walls with respect to a contact surface keep constant;
an outer circumferential main groove (Fig. 1, item 3) located away from the inner circumferential main groove toward a vehicle inner side, the outer circumferential main groove having groove walls (as shown in Fig. 3) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant;
an inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove.
However, Nishiwaki does not disclose that the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. Nishiwaki also does not disclose that a width of the sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
In the same field of endeavor, pneumatic tire, Koishikawa discloses that, as illustrated in Figs. 3-6, the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 respectively have bottom portions 13b, 15b, 17b which are recessed toward the tire inner periphery. The bottom portions 13b, 15b, 17b preferably have a shape extending in a wave shape in the tire circumferential direction while fluctuating in the tire width direction at periods 13p’, 15p’, 17p’ which are less than periods 13p, 15p, 17p of the wave shapes of the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 ([0043], lines 1-10). Thus, Koishikawa discloses that, the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. 
As shown in Figs. 4 and 6, Koishikawa discloses that, a width of the sipe (Fig. 4, item 36w) expands toward a tread surface due to a pair of chamfered surfaces (Fig. 6, item 36a) provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude and have that a width of the sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Nishiwaki and Koishikawa disclose the pneumatic tire having the inner and outer lug grooves between the inner and outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, Nishiwaki and Koishikawa do not explicitly disclose that, either the inner lug groove or the outer lug groove extending from a location where an angle formed by a groove wall on either the outer circumferential main groove side of the inner circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the outer circumferential main groove side of the inner circumferential main groove and the contact surface or the outer lug groove extending from a location where the angle formed by a groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface.
In the same field of endeavor, pneumatic tire, Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the maximum value (130 degree); So the angle (130 degree) will be greater than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ebiko to provide that the inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the maximum value (130 degree). So the angles (130 degree) will be greater than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance, as recognized by Ebiko (col. 2, lines 1-26).

    PNG
    media_image1.png
    543
    573
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 2 in the teachings of Ebiko)
Regarding claim 2, Koishikawa discloses that, as illustrated in Fig. 4, in the pneumatic tire an interval (Fig. 4, item 36w) between a pair of ridge lines formed by the chamfered surfaces (Fig. 4, item 36a) and the contact surface is equal to a groove width (Fig. 4, item 35w) of the outer lug groove (Fig. 4, item 35) and a groove width of the inner lug groove (duplication). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide that an interval (Fig. 4, item 36w) between a pair of ridge lines formed by the chamfered surfaces (Fig. 4, item 36a) and the contact surface is equal to a groove width (Fig. 4, item 35w) of the outer lug groove (Fig. 4, item 35) and a groove width of the inner lug groove. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Regarding claims 3 and 13, Koishikawa discloses that, as illustrated in Fig. 4, in the pneumatic tire a center position in a width direction of the sipe (Fig. 4, item 36) coincides with a center position in a groove width direction of the outer lug groove (Fig. 4, item 35) and the inner lug groove (duplication), at a connection portion (Fig. 4, item 37a) of the sipe with the inner lug groove and the outer lug groove. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide that a center position in a width direction of the sipe (Fig. 4, item 36) coincides with a center position in a groove width direction of the outer lug groove (Fig. 4, item 35) and the inner lug groove (duplication), at a connection portion (Fig. 4, item 37a) of the sipe with the inner lug groove and the outer lug groove. Doing so would be possible to suppress tire noise on the vehicle inner side, as recognized by Koishikawa ([0053]).
  Claims 6, 9-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki in view of Koishikawa, further in view of Ebiko (US Patent No. 8,925,598).
Regarding claim 6, Nishiwaki discloses a pneumatic tire (Fig. 3, item 1) having a tread pattern and a predetermined mounting direction in a vehicle inner-outer side (Fig. 1, item 2), the pneumatic tire comprising:
an inner circumferential main groove (Fig. 1, item 4) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove walls with respect to a contact surface keep constant;
an first outer circumferential main groove (Fig. 1, item 3) located away from the inner circumferential main groove toward a vehicle inner side, the first outer circumferential main groove having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant;
an first inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an first outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a first sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown in Fig. 1) with an end portion of an inner circumferential main groove side of the outer lug groove;
an second outer circumferential main groove (Fig. 1, item 3) located away from the inner circumferential main groove toward a vehicle outer side, the second outer circumferential main groove having groove walls (as shown in Fig. 1) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant;
an second inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an second outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a second sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove;
however, Nishiwaki does not disclose that the inner and first/second outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. Nishiwaki also does not disclose that a width of the first or second sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
In the same field of endeavor, pneumatic tire, Koishikawa discloses that, as illustrated in Figs. 3-6, the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 respectively have bottom portions 13b, 15b, 17b which are recessed toward the tire inner periphery. The bottom portions 13b, 15b, 17b preferably have a shape extending in a wave shape in the tire circumferential direction while fluctuating in the tire width direction at periods 13p’, 15p’, 17p’ which are less than periods 13p, 15p, 17p of the wave shapes of the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 ([0043], lines 1-10). Thus, Koishikawa discloses that, the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. 
As shown in Figs. 4 and 6, Koishikawa discloses that, a width of the sipe (Fig. 4, item 36w) expands toward a tread surface due to a pair of chamfered surfaces (Fig. 6, item 36a) provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide the inner and first/second outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude and have that a width of the first or second sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Nishiwaki and Koishikawa disclose the pneumatic tire having the inner and outer lug grooves between the inner and outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, Nishiwaki and Koishikawa do not explicitly disclose that, either the inner lug groove or the outer lug groove extending from a location where an angle formed by a groove wall on either the outer circumferential main groove side of the inner circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the outer circumferential main groove side of the inner circumferential main groove and the contact surface or the outer lug groove extending from a location where the angle formed by a groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface.
In the same field of endeavor, pneumatic tire, Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the maximum value (130 degree); So the angle (130 degree) will be greater than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ebiko to provide that the first inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the maximum value (130 degree). So the angles (130 degree) will be greater than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance, as recognized by Ebiko (col. 2, lines 1-26).
Regarding claim 9, Nishiwaki discloses that, as illustrated in Fig. 1, in the pneumatic tire a length of the first outer lug groove is denoted as LA and a length of the first inner lug groove is denoted as LB, then ratio of LA/LB is a result effective variable for improving drainage performance of the tire.
	As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (1.8<=LA/LB<=2.2) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve drainage performance of the tire.
Regarding claim 10, Nishiwaki discloses that, as illustrated in Fig. 1, in the pneumatic tire a length of the second outer lug groove is denoted as LC and a length of the second inner lug groove is denoted as LD, then ratio of LC/LD is a result effective variable for improving drainage performance of the tire.
	As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (1.0<=LC/LD<=1.2) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve drainage performance of the tire.
	Regarding claims 11 and 12, Koishikawa discloses that, as illustrated in Fig. 4, in the pneumatic tire an interval (Fig. 4, item 36w) between a pair of ridge lines formed by the chamfered surfaces (Fig. 4, item 36a) and the contact surface is equal to a groove width (Fig. 4, item 35w) of the outer lug groove (Fig. 4, item 35) and a groove width of the inner lug groove (duplication). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide that an interval (Fig. 4, item 36w) between a pair of ridge lines formed by the first and second chamfered surfaces (Fig. 4, item 36a) and the contact surface is equal to a groove width (Fig. 4, item 35w) of the first and second outer lug groove (Fig. 4, item 35) and a groove width of the first and second inner lug groove. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Regarding claim 15, Nishiwaki discloses the pneumatic tire having the second inner and second outer lug grooves between the inner and second outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, Nishiwaki does not explicitly disclose that, either the second inner lug groove or the second outer lug groove extending from a location where an angle formed by a groove wall on either the second outer circumferential main groove side of the inner circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the outer circumferential main groove side of the inner circumferential main groove and the contact surface or the outer lug groove extending from a location where the angle formed by a groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface is greater than an average value of a maximum value and a minimum value of the angle formed by the groove wall on the inner circumferential main groove side of the outer circumferential main groove and the contact surface.
Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the minimum value (100 degree); So the angle (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Ebiko to provide that the inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki (US Patent No. 9,346,322) in view of Koishikawa (US 2015/0151584), further in view of Ebiko (US Patent No. 8,925,598).
Regarding claim 21, Nishiwaki discloses a pneumatic tire (Fig. 3, item 1) having a tread pattern (Fig. 1, item 2) and a predetermined mounting direction in a vehicle inner-outer side, the pneumatic tire comprising:
an inner circumferential main groove (Fig. 1, item 4) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove walls with respect to a contact surface keep constant;
an outer circumferential main groove (Fig. 1, item 3) located away from the inner circumferential main groove toward a vehicle outer side, the outer circumferential main groove having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant;
an inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove.
However, Nishiwaki does not disclose that the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. Nishiwaki also does not disclose that a width of the sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
In the same field of endeavor, pneumatic tire, Koishikawa discloses that, as illustrated in Figs. 3-6, the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 respectively have bottom portions 13b, 15b, 17b which are recessed toward the tire inner periphery. The bottom portions 13b, 15b, 17b preferably have a shape extending in a wave shape in the tire circumferential direction while fluctuating in the tire width direction at periods 13p’, 15p’, 17p’ which are less than periods 13p, 15p, 17p of the wave shapes of the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 ([0043], lines 1-10). Thus, Koishikawa discloses that, the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. 
As shown in Figs. 4 and 6, Koishikawa discloses that, a width of the sipe (Fig. 4, item 36w) expands toward a tread surface due to a pair of chamfered surfaces (Fig. 6, item 36a) provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude and have that a width of the sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Nishiwaki and Koishikawa disclose the pneumatic tire having the inner and outer lug grooves between the inner and outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, Nishiwaki and Koishikawa do not disclose that, the second inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree).
Ebiko discloses that, a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance (intended use); the pneumatic tire is mounted such that the first side is on a vehicle either inner or outer side (intended use);
In the same field of endeavor, pneumatic tire, Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the minimum value (100 degree); So the angle (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ebiko to provide that the second inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance, as recognized by Ebiko (col. 2, lines 1-26).
Claims 22-23, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nishiwaki, Koishikawa and Ebiko as applied to claim 1 above, further in view of Kobayashi (US 9,415,637).
Regarding claim 22, the combination discloses a length of the inner lug groove and a length of the outer lug groove. However, the combination does not explicitly disclose these lug grooves having different lengths. In the same field of endeavor, pneumatic tire, Kobayashi discloses that, as illustrated in Fig. 5, the first narrow lug groove portion 411 may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the inner lug groove 412 and the outer lug groove 412 have different lengths. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the inner lug groove 412 and the outer lug groove 412 have different lengths. Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Regarding claim 23, the combination discloses a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance such that when the pneumatic tire is mounted in the direction which is determined in advance, the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side and the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side are determined. However, the combination does not disclose that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side.
Kobayashi discloses that, as illustrated in Fig. 5, the first narrow lug groove portion 411 may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the length of the inner lug groove 412 (left) is shorter than the length of the outer lug groove 412 (right).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side . Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Regarding claim 28, Nishiwaki discloses that, as illustrated in Fig. 1, in the pneumatic tire a length of the first outer lug groove is denoted as LA and a length of the first inner lug groove is denoted as LB, then ratio of LA/LB is a result effective variable for improving drainage performance of the tire.
	As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (1.8<=LA/LB<=2.2) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve drainage performance of the tire.
Regarding claim 29, Nishiwaki discloses that, as illustrated in Fig. 1, in the pneumatic tire a length of the second outer lug groove is denoted as LC and a length of the second inner lug groove is denoted as LD, then ratio of LC/LD is a result effective variable for improving drainage performance of the tire.
	As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (1.0<=LC/LD<=1.2) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve drainage performance of the tire.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki (US Patent No. 9,346,322) in view of Koishikawa (US 2015/0151584), further in view of Ebiko (US Patent No. 8,925,598).
Regarding claim 24, Nishiwaki discloses a pneumatic tire (Fig. 3, item 1) having a tread pattern (Fig. 1, item 2) and a predetermined mounting direction in a vehicle inner-outer side, the pneumatic tire comprising:
an inner circumferential main groove (Fig. 1, item 4) having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove walls with respect to a contact surface keep constant;
an first outer circumferential main groove (Fig. 1, item 3) located away from the inner circumferential main groove toward a vehicle inner side, the first outer circumferential main groove having groove walls (as shown in Fig. 1) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant on one side of a tire width direction relative to the inner circumferential main groove;
an first inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an first outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a first sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove;
an second outer circumferential main groove (Fig. 1, item 3) located away from the inner circumferential main groove toward a vehicle outer side, the second outer circumferential main groove having groove walls (as shown) each extending in a tire circumferential direction while angles of the groove wall with respect to a contact surface keep constant;
an second inner lug groove (Fig. 1, item 20) extending, from the inner circumferential main groove toward the outer circumferential groove, partway along a region of a land portion (Fig. 1, item 6 (one of pair of center land portion)) between the inner circumferential main groove and the outer circumferential main groove;
an second outer lug groove (Fig. 1, item 21) extending, from the outer circumferential main groove toward the inner circumferential main groove, partway along a region of the land portion between the inner circumferential main groove and the outer circumferential main groove; and
a second sipe (Fig. 1, item 22) configured to communicate an end portion of an outer circumferential main groove side of the inner lug groove (as shown) with an end portion of an inner circumferential main groove side of the outer lug groove;
however, Nishiwaki does not disclose that the inner and first/second outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. Nishiwaki also does not disclose that a width of the first or second sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
In the same field of endeavor, pneumatic tire, Koishikawa discloses that, as illustrated in Figs. 3-6, the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 respectively have bottom portions 13b, 15b, 17b which are recessed toward the tire inner periphery. The bottom portions 13b, 15b, 17b preferably have a shape extending in a wave shape in the tire circumferential direction while fluctuating in the tire width direction at periods 13p’, 15p’, 17p’ which are less than periods 13p, 15p, 17p of the wave shapes of the outer circumferential main grooves 13, 15 and the inner circumferential main groove 17 ([0043], lines 1-10). Thus, Koishikawa discloses that, the inner and outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude. 
As shown in Figs. 4 and 6, Koishikawa discloses that, a width of the sipe (Fig. 4, item 36w) expands toward a tread surface due to a pair of chamfered surfaces (Fig. 6, item 36a) provided on walls of the sipe along an extension direction of the sipe on the contact surface. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiwaki to incorporate the teachings of Koishikawa to provide the inner and first/second outer circumferential main grooves having groove walls each extending in a tire circumferential direction while angles of the groove walls with respect to the contact surface vary with a predetermined amplitude and have that a width of the first or second sipe expands toward a tread surface due to a pair of chamfered surfaces provided on walls of the sipe along an extension direction of the sipe on the contact surface. Doing so would be possible to improve wet performance of the tire by suppressing the development of wear and increasing ground contact pressure, as recognized by Koishikawa ([0043], [0046]).
Nishiwaki and Koishikawa disclose the pneumatic tire having the inner and outer lug grooves between the inner and outer circumferential main grooves having a shape extending in a wave shape in the tire circumferential direction. However, Nishiwaki and Koishikawa do not disclose that, the second inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree).
Ebiko discloses that, a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance (intended use); the pneumatic tire is mounted such that the first side is on a vehicle either inner or outer side (intended use);
In the same field of endeavor, pneumatic tire, Ebiko discloses that, as illustrated in Fig. 2, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Groove walls are smoothly connected between the tire tread surface and the tread groove bottom. The cycle of the point heights on the tire tread surface is longer than the cycle of the points heights on the tire tread groove bottom. Therefore, inclination angles of the groove wall faces of each of the tire circumferential main grooves change along the tire circumferential direction. The inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 42-57). If considering the inclination angles with respect to the contact surface of the tread of the tire, the inclination angles of the groove wall faces are preferably 100 (minimum value) to 130 (maximum value) degrees (including 90 degrees between the contact surface and the radial direction of the tire as shown in Fig. 3 in the teachings of Ebiko).
Referring attached annotated Figure I based on Fig. 2 in the teachings of Ebiko, labels of the tread groove surface edges and the tread groove bottom edges (half) are presenting that the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on tire tread groove bottoms, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle. Label AA in attached annotated Figure I is showing the widest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 130 degree (maximum) with respect to the contact surface of the tread of the tire. Label BB in attached annotated Figure I is showing the narrowest distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge. That means at this location the inclination angle of the groove walls face is 100 degree (minimum) with respect to the contact surface of the tread of the tire. 
In attached annotated Figure I, the lug groove 20 extends from the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the widest one (AA). In attached annotated Figure I, the sipe 22 terminates to the location where the distance in the tire widthwise direction between two adjacent tread groove surface edge and tread groove bottom edge is the narrowest one (BB). Thus, the locations where the lug grooves or the sipes (if necessary, the sipes can be substituted by related lug grooves) extends or terminates in the tire widthwise direction are results effective variable for providing high quality of handling and stability performance of the tire.                  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the inner and outer lug grooves extends from a location where an angle formed by a groove wall and the contact surface is the minimum value (100 degree); So the angle (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for balancing handling and stability and hydroplaning resistance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ebiko to provide that the second inner and outer lug grooves extends from a location where angles formed by a groove wall and the contact surface is the minimum value (100 degree). So the angles (100 degree) will be smaller than an average value of a maximum value (130 degree) and a minimum value (100 degree). Doing so would be possible to maintain one of hydroplaning resistance and wear resistance and enhance the other, while reducing rolling resistance, as recognized by Ebiko (col. 2, lines 1-26).
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nishiwaki, Koishikawa and Ebiko as applied to claim 6 above, further in view of Kobayashi (US 9,415,637).
Regarding claim 25, the combination discloses a length of the inner lug groove and a length of the outer lug groove. However, the combination does not explicitly disclose these lug grooves having different lengths. In the same field of endeavor, pneumatic tire, Kobayashi discloses that, as illustrated in Fig. 5, the first narrow lug groove portion 411 may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the inner lug groove 412 and the outer lug groove 412 have different lengths. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the inner lug groove 412 and the outer lug groove 412 have different lengths. Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Regarding claim 26, the combination discloses a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance such that when the pneumatic tire is mounted in the direction which is determined in advance, the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side and the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side are determined. However, the combination does not disclose that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side.
Kobayashi discloses that, as illustrated in Fig. 5, the first/second narrow lug groove portion 411 (duplication) may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the length of the inner lug groove 412 (left) is shorter than the length of the outer lug groove 412 (right).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side . Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Regarding claim 27, the combination discloses a mounting direction of the pneumatic tire with respect to a vehicle is determined in advance such that when the pneumatic tire is mounted in the direction which is determined in advance, the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side and the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side are determined. However, the combination does not disclose that the length of one of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle outer side is longer than the length of the other of the inner lug groove and the outer lug groove which extends from the inner circumferential main groove or the outer circumferential main groove toward a vehicle inner side.
Kobayashi discloses that, as illustrated in Fig. 5, the first/second narrow lug groove portion 411 (duplication) may be disposed biased in one direction in the tire width direction with respect to the center line of the center land portion 31 (col. 7, lines 29-31). Thus, Kobayashi discloses that, the length of the inner lug groove 412 (left) is shorter than the length of the outer lug groove 412 (right).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kobayashi to provide that the length of the second inner groove which extends from the inner circumferential main groove toward a vehicle outer side is longer than the length of the second outer groove which extends from the second outer circumferential main groove toward a vehicle inner side. Doing so would be possible to reduce rolling resistance of the tire, as recognized by Kobayashi (col. 7, lines 28-38).
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered. 
In response to applicant’s arguments in claims 1 and 6 that, the combination of Nishiwaki and Koishikawa would have led to something other than a similar configuration of sipes and lug grooves on both sides of the equator, and the rejection is in error, it is nt persuasive. Nishiwaki is focusing on creating both sipes and lug grooves to improve drainage performance of the tire. Koishikawa is focusing on creating oscillating circumferential grooves to improve drainage performance of the tire. It is natural to combine them to achieve the common goal of improving drainage performance of the tire.
Regarding arguments in claim 1 and 6 that in the teachings of Ebiko one of ordinary skill in the art would not have been motivated to apply such that a structure to both of the inner lug groove and the outer lug groove which are connected by a sipe to duplicate the same effect at both of the inner lug groove and the outer lug groove, Applicant strongly disagrees that the illustration in Ebiko demonstrates the location is a result-effective variable, and the office action provides no support for the assertion that sipes and lug grooves can be substituted for one another, and one of ordinary skill in the art could not agree with such a statement, it is not persuasive. 
Nishiwaki discloses the inner lug grooves and the outer lug grooves connected by sipes. Ebiko discloses sipes. At least, the portions of sipes in the teachings of Ebiko and Nishiwaki and Koishikawa can be exchanged. Ebiko discloses the pattern or relationship of the positions of the sipes as illustrated in Fig. 2 (also see attached annotated Figure I). Specifically, Ebiko discloses that, the tire circumferential main grooves 14 and 16 are provided with point heights which change groove position (position in the tire width direction) in wave shapes in the tire width direction in a certain amplitude and in a certain cycle on the tread surface of the tire. Similarly, on the tire tread groove bottom, groove positions (positions in the tire width direction) change in wave shapes in the tire width direction in a certain amplitude and in a certain cycle (col. 5, 42-49). Ebiko discloses that both lug grooves 20 and sipes 22 are provided to the tire circumferential main grooves 14 and 16 (col. 5, lines 3-10). Further, Ebiko discloses that, the inclination angles of the groove wall faces are preferably 10 to 40 degrees (col. 5, lines 55-57). In summary, as illustrated in Fig. 2, Ebiko discloses that the oscillating shapes of the grooves 14 and 16 are corresponding with the locations/inclinations of the lug grooves 20 and the sipes 22. By dong so, it is possible to disperse a force exerted on an unvulcanized tire from a metal mold for vulcanization when the mold for vulcanization, on which the tread pattern of the tire is formed, is forced against the unvulcanized tire. Therefore, the belt waving becomes less liable to occur (col. 5, lines 61-65; col. 2, lines 1-30). Based on the above analysis from the teachings of Ebiko, the pattern of the tread determines hydroplaning resistance, wear resistance, and rolling resistance of the tire. Specifically, the locations of lug grooves and sipes are results-effective variables.      
Regarding arguments that Ebiko does not disclose any values or ranges for positioning of the lug grooves within which to optimize, it is not persuasive. As illustrated in Fig. 2, the locations/inclinations of lug grooves 20 and sipes 22 are disclosed. They are specifically designed and can be considered as the results of optimization related to control hydroplaning resistance, wear resistance, and rolling resistance.   
Regarding arguments that the office’s previous response does not at all address the amended claim limitations, it is not persuasive. In the teachings of Ebiko, the structures of the sipe and the oscillating behaviors of the circumferential main grooves are disclosed for enhancing hydroplaning resistance and reducing rolling resistance (col. 1, lines 60-67 and col. 2, lines 1-13). In the teachings of Nishiwaki, the inner lug groove and the outer lug groove are disclosed for improving drainage performance (col. 1, lines 32-35). Thus, for the purposes of improving drainage performance, enhancing hydroplaning resistance and reducing rolling resistance, it would have been obvious for one of ordinary skill in the art to combine the teachings of Ebiko and Nishiwaki to reach the goal.
Regarding arguments in claim 1 that Nishiwaki fails to disclose “a pneumatic tire having a predetermined mounting direction in vehicle inner-outer side” and if the shoulder longitudinal grooves 3 and the center longitudinal groove 4 of Nishiwaki is modified from the straight shape to a wave shape, the steering stability and drainage performance would be lost, it is not persuasive. The limitations of “a pneumatic tire having a predetermined mounting direction in vehicle inner-outer side” are intended use without any patent weight. Since Koishikawa discloses that the wave shapes of the circumferential grooves may suppress a reduction in wet performance due to the development of wear ([0043]). Koishikawa also discloses that an increase in tire noise can be suppressed due to the sum of the groove widths 13w, 15w, 17w being equal to or less than 35% of the ground contact width 11w ([0042]). Thus, based on the disclosures of Koishikawa, the modification of Nishiwaki with the wave shape of the circumferential grooves may improve the steering stability and drainage performance.
Regarding arguments in claims 21 and 24 that optimization could not have led to two different and opposite results, it is not persuasive. Ebiko discloses the maximum value of the angle and the minimum value of the angel (col. 5, lines 55-57). There are two extreme cases of the locations of the lug grooves or the sipes related to the widest one (AA) or narrowest one (BB) as shown in attached annotated Figure I. These two extreme scenarios can be considered to be obtained from two separate optimizations.     
Regarding arguments in claims 9-10 that Nishiwaki fails to disclose any ranges for suitable lug groove lengths and Nishiwaki only illustrates a same length for every lug groove and Nishiwaki clearly illustrates the lug groove lengths as being the same and gives no suggestion that they are result effective variable, it is not persuasive. In the teachings of Nishiwaki, the inner lug groove and the outer lug groove are disclosed for improving drainage performance (col. 1, lines 32-35). Thus, the lengths of the inner lug groove and the outer lug groove have to be considered by Nishiwaki. One of ordinary skill in the art would not define or design or select a single arbitrary dimension in his/her design. In other words, Nishiwaki realizes that the lengths of the inner lug groove and the outer lug groove are results effective variables, for example to impact on drainage performance. In the disclosure of Nishiwaki, there is no indication of the lengths of the inner lug groove and the outer lug groove being the same. At least, there is no reason in the teachings of Nishiwaki that the lengths of the inner lug groove and the outer lug groove should be maintained the same. 
Regarding arguments in claims 22-23 that the office action is incorrect and one of ordinary skill in the art would not expect a benefit from the combination with Kobayashi as asserted, it is not persuasive. Kobayashi discloses different embodiments related to the lengths of lug grooves 411 and 412 in Figs. 5-8. All these efforts are to provide the advantage/benefit that both the tire rolling resistance performance and the snow braking performance are achieved (col. 1, lines 29-61). 
 Regarding arguments in claims 28-29 that Nishiwaki does not disclose that the lengths are result-effective variables and one of ordinary skill in the art could have no expectation of differing results for the modification of the lengths, it is not persuasive. Nishiwaki discloses that, as illustrated in Figs. 1-2, both fist lug grooves 20 and second lug groove 21 extending in a short length (col. 6. lines 56-62). In other words, the lengths of lug grooves will impact on drainage performance (col. 7, lines 1-6). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741
     
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742